El Juez Asociado Señor Wole,
emitió la opinión del tri-* bnnal.
La corte inferior se negó a anular una ejecución y venta efectuadas de acuerdo con el procedimiento ejecutivo suma-rio de la Ley Hipotecaria. La apelante trata de demostrar que los demandantes en ella solicitaron y obtuvieron una sentencia por una cantidad mayor a la permitida por la es-critura de hipoteca.
La escritura de hipoteca, después de hacer mención de la deuda principal, concedía hasta la suma de $1,150 para inte-reses, costas y desembolsos. En la súplica de la demanda en el procedimiento hipotecario se reclamaba la cantidad de $8,400, $315 por intereses hasta octubre 31 último, y las cos-tas, desembolsos y honorarios de abogado hasta la suma de $1,150. La apelante sostiene que el demandante estaba so-licitando la cantidad de $1,150 y $315 que harían que la re-clamación excediera de la deuda hipotecaria reclamada. La corte inferior opinó de otro modo.
*660Fijándonos hacia atrás, la suma por la cnal la propiedad fué vendida era $9,710. Detallada esta cantidad era $8,400 de principal, $1,150 de intereses, costas y desembolsos, y $160 para honorarios de peritos. Estos últimos $160 fueron para honorarios de peritos en un juicio anterior que ambas partes estipularon debía hacerse y no es cuestión de discu-sión en esta apelación. Aparece suficientemente, por tanto, que la propiedad adjudicada al acreedor hipotecario fué ven-dida para cobrar la suma de $8,400 de principal y $1,150 para otras partidas, todo lo cual no excedía de la reclama-ción hipotecaria. Hubo procedimientos intermediarios y de-moras para aumentar el total de los intereses y costas.
Aún cuando la reclamación de la demandante excedía a la hipoteca, el requerimiento de la corte no siguió a, la de-manda, pero sí a la escritura de hipoteca. La orden de no-viembre 11, 1916, después de la radicación de la demanda, era por $8,400 con intereses al 9 por ciento además de las costas, etc., hasta la suma de $1,150, repitiéndose práctica-mente el lenguaje de la escritura de hipoteca. La orden en-tregada al márshal y notificada estaba redactada substan-cialmente en los mismos términos.
Volviendo a la demanda, resulta, pues, que es solamente un poco ambigua. En la fecha de su radicación sólo se de-bían por intereses $315, de manera que la demandante re-clamaba esa suma específicamente y entonces se pedía la cantidad total permisible de $1,150. La demanda, sin embargo, es susceptible de leerse en el sentido de que en ella se reclama la suma de $315 y algo más que se debe al deman-dante hasta la cantidad total de $1,150, y así parece que fué entendido por la corte, el márshal y el postor en la su-basta.
. Debe confirmarse la sentencia apelada.